Howard, J.
— At the trial it became important to ascertain whether the logs in controversy were the property of the plaintiffs, or of Chesley. For that purpose, the title to the land on which the logs were cut became material. The plaintiffs claimed under Grosvenor, who levied upon the land, as the property of Chesley, in 1836, and conveyed to them in 1842. The defendant contended that Chesley had no title to the premises until they were conveyed to him by ■Jackson, in 1840. Jackson claimed under a deed from Tillson Waterman, as collector of taxes in Poland, in 1813, given in pursuance of a sale for taxes, March 19, 1816. This deed bore date April 1, 1816, was acknowledged March 21, 1845, and recorded December 13, 1848.
It is provided by the statute of 1844, ch. 123, sec. 16, that, « In any trial at law or in equity, involving the validity of any sale of real estate for non-payment of taxes, it shall be sufficient for the party claiming under it, to produce in evidence the collector’s deed duly executed and recorded ; the assessments signed by the assessors, and their warrants to the collector; and to prove that such collector complied with the requisitions of law, as to advertising and selling such real estate.”
. The defendant assumed that this statute furnished a rule of evidence for him, in presenting and sustaining the title de*83rived from the sale for taxes ; and the presiding Judge concurring in this view, directed the trial accordingly.
The provisions of the section quoted are general, and intended, by express terms, to apply to any trial, of the description named, in law or equity, that might transpire. They may furnish a rule of evidence for subsequent proceedings in court, to establish titles to real estate dependent upon sales for nonpayment of taxes ; but they do not impair the obligation of contracts or disturb vested rights, when applied to cases involving the validity of prior sales. There never was imposed upon the defendant, an obligation to prove the title under which he claims, in a particular mode; nor had those contesting that title a vested right to require that it should be supported by a particular kind or amount of evidence. The legislature had the power, and the right to prescribe the evidence to be received, and the effect of that evidence, in proceedings in our courts. They may prescribe and change remedies, and such regulations would not necessarily affect the obligation of contracts. It has been well said, that there is no such thing as a vested right to a particular remedy. There can be no such thing as a vested right in one to compel another to pursue a particular remedy, or to take a given line of defence, in any case. Potter v. Sturdivant, 4 Greenl. 154; Thayer v. Sevey, 2 Fairf. 284; Oriental Bank v. Freeze, 6 Shepley, 109; Morse v. Rice, 8 Shepley, 53; The People v. Livingston, 6 Wend. 526; Ogden v. Saunders, 12 Wheat. 213, 349.
The argument for the plaintiffs assumes that, as the title of Ohesley depended on the validity of the sale for taxes, it was originally defective, and that, but for the statute of 1844, referred to, the defendant could never have asserted, successfully a title in Ohesley. It disregards the consideration that the trial proceeded upon the evidence then furnished, and not evidence Avhich might have been produced at a prior date. If this question of title had arisen before the expiration of tAventy years from its origin, evidence might perhaps, have been introduced, Avhich time and accident may have rendered inaccessi*84ble. Then the facts, unaided by presumptions of fact, might have constituted the evidence to sustain the title originating in thé collector’s sale.
It has been determined that, after the lapse of thirty years from a collector’s sale of land for taxes, it may be presumed from facts and circumstances proved, that the tax-bills, valuation, warrants, notices, &c., were regular; that the assessors and collector were duly chosen at legal meetings; that the collector was sworn; that a valuation and copy of the assessment were returned by the assessors to the town clerk, and that every thing which can be thus reasonably and fairly presumed, may have the force and effect of proof. Gray v. Gardner, 3 Mass. 402; Knox v. Jenks, 7 Mass. 492; Colman v. Anderson, 10 Mass. 105; Pejepscot Proprietors v. Ransom, 14 Mass. 147; Blossom v. Cannon, 14 Mass. 178; Battles v. Holley, 6 Greenl. 145; Soc. for Propagating the Gospel v. Young, 2 N. H. 310; Bergen v. Bennett, 1 Cain. Cas. Err. 18; The case of Corporations, 4 Coke, 78; Rex v. Long Buckby, 7 East, 45; Read v. Goodyear, 17 Serg. & Rawle, 350; 3 Sugden, V. & P. 16 — 43, 6th Amer. from 10th Lond. edition.
. In the opinion of the Court, the presiding Judge gave appropriate directions to the jury, and did not err in refusing to give the instructions proposed, except so far as they were embraced in the instructions given. Whether the jury made inferences and presumptions which they were not authorized to do, from the facts and circumstances proved, is not a question presented, by the exceptions.

Exceptions overruled, judgment on the verdict.